DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered. Claims 1, 3-4, 7-14, 16, 18-19, 21, and 23-26 are pending. Claims 2, 5-6, 15, 17, 20, and 22 have been canceled. Claims 8-10, 12, 14, 19, 21, and 23-26 have been withdrawn. Claim 27 is new. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al., (US20150155559 cited on IDS dated 05/24/2018) hereinafter Zimmerman.
Regarding Claim 1, Zimmerman discloses an alkaline electrochemical cell (Zimmerman [0004]), comprising: an enclosure (Zimmerman [0077]), reading on a container, and a cathode and anode (Zimmerman [0012]), taken together as an electrode assembly disposed within the container as a cell (Zimmerman [0111]) and comprising a cathode (Zimmerman [0012]), an anode (Zimmerman [0012]), a separator located between the cathode and the anode (Zimmerman [0122])) an alkaline (Zimmerman [0012]) liquid electrolyte (Zimmerman [0122]), further comprising a dopant (Zimmerman [0013]) reading 
Regarding Claim 3, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the additive is one of 2,3, dicloro-5,6-dicyano-1,4-benzoquinone, reading on a quinone, TCNE, chloranil (Zimmerman [0013]) all of which reading on the claim.
Regarding Claim 7, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses an embodiment wherein the cathode comprises the dopant (additive) (Zimmerman [0125]). 
Regarding Claim 11, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the electrochemical cell is a primary cell (Zimmerman [0124]). 
Regarding Claim 16, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the anode comprises an active material of zinc (Zimmerman [0100]). 
Regarding Claim 18, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the specific capacity is high (Zimmerman [0025]), and further where it is higher, about 590 mAh/g, (Zimmerman [0196], Curve A in Fig. 32) than a similar alkaline battery which lacks the additive, about 350 mAh/g (Zimmerman [0196], Curve B comparison in Fig. 32).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al., (US20150155559 cited on IDS dated 05/24/2018) hereinafter Zimmerman, as applied to claim 1 above.
Regarding Claim 4, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the additive may be chloranil (Zimmerman [0013]) but is not particularly limited as long as it is an electron acceptor (Zimmerman [0013]), which releases ions for transport mobility and allows for ionic conductivity (Zimmerman [0074]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select one of the suitable electron acceptors, such as chloranil disclosed by Zimmerman in order to provide an electron acceptor having suitable ion conductivity. 
Regarding Claim 13, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the cathode includes the additive (Zimmerman [0124]) and wherein an amount of the active material is preferably 50-90wt% (Zimmerman [0131]) and can include a filler in an amount of 5-50% (Zimmerman [0131]) and an electrically conductive component in an amount of 5-25% (Zimmerman [0131]), the rest being base polymer and dopant. Of this, the dopant is included in the base polymer in a ratio polymer/dopant 2 to 10, preferably 3 to 5 (Zimmerman [0131]), meaning the dopant is 17% to 25% of the polymer. Of the total cathode layer, this means the polymer is included up to 100%-(50%+5%+5%)=40% polymer; and 25% (dopant) of the polymer is 0.25*0.40= 0.10=10% max, which overlaps with the claimed range of 6% to 50% by weight. Zimmerman teaches the dopant is included because it is an electron acceptor (Zimmerman [0013]), which releases ions for transport mobility and allows for ionic conductivity (Zimmerman [0074]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate amount of dopant in the cathode material of Zimmerman, such that it overlaps with the claimed range of 6% to 50% in order to provide suitable ion conductivity without sacrificing active prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”, see MPEP 2144.05(I).
Regarding Claim 27, Zimmerman discloses all of the claim limitations as set forth above. Zimmerman further discloses wherein the additive may be sulfur trioxide (Zimmerman [0013]) but is not particularly limited as long as it is an electron acceptor (Zimmerman [0013]), which releases ions for transport mobility and allows for ionic conductivity (Zimmerman [0074]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select one of the suitable electron acceptors, such as sulfur trioxide disclosed by Zimmerman in order to provide an electron acceptor having suitable ion conductivity. 

Response to Arguments
Applicant’s arguments filed 02/02/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Nogami in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zimmerman (US20150155559 cited on IDS dated 05/24/2018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722